DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed January 7, 2021.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-2, 5-12, 14-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Davis reference (EP 2,692,991) in view of the Quach reference (US Patent Publication No. 2016/0069189).
5.	Regarding claim 1, the Davis reference discloses:
an airfoil (12) comprising:
an airfoil section (FIG. 1) having an airfoil wall defining a leading end (14), an arced trailing end (16), and first (18) and second sides (20) joining the leading end (14) and the arced trailing end (16) (FIG. 2), the first (18) and second sides (20) spanning in a longitudinal direction between first (64) and second ends (68), the airfoil wall circumscribing an internal core cavity (84), the internal core cavity (84) including an exit region (FIG. 1) that spans between the first (64) and second ends (68) and that opens through the arced trailing end (16) (FIG. 1), the exit region including pedestals (98) arranged in a plurality of longitudinal pedestal rows (FIG. 1), that extend from the first end to the second end (at least the rightmost two rows), and at least such that the pedestals are aligned along a continuous arc (FIG. 1).
The Quach reference teaches it is conventional in the art of airfoils for gas turbine engines to provide as taught in (FIG. 5) a longitudinal pedestal row that extends from the first end to the second end with the pedestals within each of the longitudinal pedestal rows are equidistantly spaced apart (FIG. 5), wherein at least one of the longitudinal pedestal rows is straight such that the pedestals are aligned along a straight line (FIG. 5).  Such configurations/structures would allow heat pick up [Paragraph 0057].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Davis reference, such that the airfoil further includes a longitudinal pedestal row that extends from the first end to the second end with the pedestals within each of the longitudinal pedestal rows are equidistantly spaced apart, wherein at least one of the longitudinal pedestal rows is straight such that the pedestals are aligned along a straight line, as clearly suggested and taught by the Quach reference, in order to allow heat pick up [Paragraph 0057].  
6.	Regarding claim 2, the Davis reference further discloses:
the at least one of the longitudinal pedestal rows that is arced includes a plurality of longitudinal pedestal rows that are arced (FIG. 1—the two rightmost rows are arced).
The Davis reference discloses the invention as essentially claimed.  However, the Davis reference fails to disclose wherein the at least one of the longitudinal pedestal rows that is straight includes a plurality of longitudinal pedestal rows that are straight.
The Quach reference teaches it is conventional in the art of airfoils for gas turbine engines to provide as taught in (FIG. 5) wherein the at least one of the longitudinal pedestal 
rows that is straight includes a plurality of longitudinal pedestal rows that are straight (FIG. 5).  Such configurations/structures would allow heat pick up [Paragraph 0057].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Davis reference, such that the airfoil further includes wherein the at least one of the longitudinal pedestal rows that is straight includes a plurality of longitudinal pedestal rows that are straight, as clearly suggested and taught by the Quach reference, in order to allow heat pick up [Paragraph 0057].  
7.	Regarding claim 5, the Davis reference fails to disclose:
a redistribution region including an array of redistribution region pedestals that define a first intra-pedestal cross-sectional flow area, the plurality of longitudinal pedestal rows that are straight defines a second intra-pedestal cross-sectional flow area that is different than the first intra-pedestal cross-sectional flow area.
The Quach reference teaches it is conventional in the art of airfoils for gas turbine engines to provide as taught in (FIG. 5) a redistribution region including an array of redistribution region pedestals that define a first intra-pedestal cross-sectional flow area, the plurality of longitudinal pedestal rows that are straight defines a second intra-pedestal cross-sectional flow area that is different than the first intra-pedestal cross-sectional flow area (FIG. 5).  Such configurations/structures would allow heat pick up [Paragraph 0057].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Davis reference, such that the airfoil further includes a redistribution region including an array of redistribution region pedestals that define a first intra-pedestal cross-sectional flow area, the plurality of longitudinal pedestal rows that are straight defines a second intra-pedestal cross-sectional flow area that is different than 
the first intra-pedestal cross-sectional flow area, as clearly suggested and taught by the Quach reference, in order to allow heat pick up [Paragraph 0057].  
8.	Regarding claim 6, the Davis reference fails to disclose:
wherein the first intra-pedestal cross-sectional flow area is greater than the second intra-pedestal cross-sectional flow area.
The Quach reference teaches it is conventional in the art of airfoils for gas turbine engines to provide as taught in (FIG. 5) wherein the first intra-pedestal cross-sectional flow area is greater than the second intra-pedestal cross-sectional flow area (FIG. 5).  Such configurations/structures would allow heat pick up [Paragraph 0057].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Davis reference, such that the airfoil further includes wherein the first intra-pedestal cross-sectional flow area is greater than the second intra-pedestal cross-sectional flow area, as clearly suggested and taught by the Quach reference, in order to allow heat pick up [Paragraph 0057]. 
9.	Regarding claim 7, the Davis reference fails to disclose:
wherein the plurality of longitudinal pedestal rows that are arced have congruent radii of curvature.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use arced rows having congruent radii of curvature, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
10.	Regarding claim 8, the Davis reference further discloses:
wherein the at least one of the longitudinal pedestal rows that is arced includes a plurality of longitudinal pedestal rows that are arced (FIG. 1—rightmost two rows), the plurality of longitudinal pedestal rows that are arced each have a unique radius of curvature (FIG. 1—the curvature of the rows don’t seem to be identical).  
11.	Regarding claim 9, the Davis reference fails to disclose:
wherein the unique radii of curvature decrease serially toward the trailing end of the airfoil section.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use wherein the unique radii of curvature decrease serially toward the trailing end of the airfoil section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
12.	Regarding claim 10, the Davis reference fails to disclose:
wherein the unique radii of curvature decrease serially by an equal increment toward the trailing end of the airfoil section.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use wherein the unique radii of curvature decrease serially by an equal increment toward the trailing end of the airfoil section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
13.	Regarding claim 11, the Davis reference further discloses:
wherein an aft-most one of the longitudinal pedestal rows that are arced is congruent with the arced trailing end (FIG. 1)
14.	Regarding claim 12, the Davis reference further discloses:
wherein the at least one of the longitudinal pedestal rows that is arced is congruent with the arced trailing end (FIG. 1).
15.	Regarding claim 14, the Davis reference discloses:
an airfoil (12) comprising:
an airfoil section (FIG. 1) having an airfoil wall defining a leading end (14), an arced trailing end (16), and first (18) and second sides (20) joining the leading end (14) and the arced trailing end (16) (FIG. 2), the first (18) and second sides (20) spanning in a longitudinal direction (76) between first (64) and second ends (68), the airfoil wall circumscribing an internal core cavity (84), the internal core cavity (84) including an exit region (FIG. 1) that spans from the first (64) and second ends (68) and that opens through the arced trailing end (FIG. 1), the exit region including pedestals (98) arranged in a plurality of longitudinal pedestal rows (FIG. 1) that extend from the first end to the second end, the plurality of longitudinal pedestal rows including at least one longitudinal pedestal row that is straight and an aft-most pedestal row that is arced and congruent with the arced trailing end (FIG. 1—rightmost row is arced and congruent with end (16)).
The Quach reference teaches it is conventional in the art of airfoils for gas turbine engines to provide as taught in (FIG. 5) a longitudinal pedestal row that extends from the first end to the second end (FIG. 5), wherein at least one of the longitudinal pedestal rows is straight such that the pedestals are aligned along a straight line (FIG. 5).  Such configurations/structures would allow heat pick up [Paragraph 0057].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Davis reference, such that the airfoil further includes a longitudinal pedestal row that extends from the first end to the second end with the pedestals within each of the longitudinal pedestal rows are equidistantly spaced apart, wherein at least one of the longitudinal pedestal rows is straight such that the pedestals are aligned along a straight line, as clearly suggested and taught by the Quach reference, in order to allow heat pick up [Paragraph 0057].  
16.	Regarding claim 15, the Davis reference further discloses:
longitudinal pedestal rows that are arced (rightmost) (FIG. 1), and the longitudinal pedestal rows that are arced each have a unique radius of curvature (FIG. 1—the arced rows illustrated differ at least slightly in radius of curvature).
The Davis reference discloses the invention as essentially claimed.  However, the Davis reference fails to disclose wherein the plurality of longitudinal pedestal rows includes at least one longitudinal pedestal row that is straight.  
The Quach reference teaches it is conventional in the art of airfoils for gas turbine engines to provide as taught in (FIG. 5) wherein the plurality of longitudinal pedestal 
rows includes at least one longitudinal pedestal row that is straight (FIG. 5).  Such configurations/structures would allow heat pick up [Paragraph 0057].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Davis reference, such that the airfoil further includes wherein the plurality of longitudinal pedestal rows includes at least one longitudinal pedestal row that is straight, as clearly suggested and taught by the Quach reference, in order to allow heat pick up [Paragraph 0057].  
17.	Regarding claim 16, the Davis reference fails to disclose:
wherein the unique radii of curvature decrease serially toward the trailing end of the airfoil section.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use wherein the unique radii of curvature decrease serially toward the trailing end of the airfoil section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
18.	Regarding claim 17, the Davis reference fails to disclose:
a redistribution region including an array of redistribution region pedestals that define a first intra-pedestal cross-sectional flow area, the at least one longitudinal pedestal row that is straight defines a second intra-pedestal cross-sectional flow area that is different than the first intra-pedestal cross-sectional flow area.
The Quach reference teaches it is conventional in the art of airfoils for gas turbine engines to provide as taught in (FIG. 5) a redistribution region including an array of redistribution region pedestals that define a first intra-pedestal cross-sectional flow area, the at least one longitudinal pedestal row that is straight defines a second intra-pedestal cross-sectional flow area that is different than the first intra-pedestal cross-sectional flow area (FIG. 5).  Such configurations/structures would allow heat pick up [Paragraph 0057].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Davis reference, such that the airfoil further includes a redistribution region including an array of redistribution region pedestals that define a first intra-pedestal cross-sectional flow area, the at least one longitudinal pedestal row that is straight defines a second intra-pedestal cross-sectional flow area that is different than the first intra-pedestal cross-sectional flow area, as clearly suggested and taught by the Quach reference, in order to allow heat pick up [Paragraph 0057].  
19.	Regarding claim 18, the Davis reference fails to disclose:
wherein the airfoil section defines a span from the first end to the second end, and the redistribution region is within a middle 80% of the span.
The Quach reference teaches it is conventional in the art of airfoils for gas turbine engines to provide as taught in (FIG. 5) wherein the airfoil section defines a span from the first end to the second end, and the redistribution region is within a middle 80% of the span (FIG. 5).  Such configurations/structures would allow heat pick up [Paragraph 0057].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Davis reference, such that the airfoil further includes wherein the airfoil section defines a span from the first end to the second end, and the redistribution region is within a middle 80% of the span, as clearly suggested and taught by the Quach reference, in order to allow heat pick up [Paragraph 0057].  
20.	Regarding claim 19, the Davis reference fails to disclose:
wherein the first intra-pedestal cross-sectional flow area is greater than the second intra-pedestal cross-sectional flow area.
The Quach reference teaches it is conventional in the art of airfoils for gas turbine engines to provide as taught in (FIG. 5) wherein the first intra-pedestal cross-sectional flow area is greater than the second intra-pedestal cross-sectional flow area (FIG. 5).  Such configurations/structures would allow heat pick up [Paragraph 0057].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Davis reference, such that the airfoil further includes wherein the first intra-pedestal cross-sectional flow area is greater than the second intra-pedestal cross-sectional flow area, as clearly suggested and taught by the Quach reference, in order to allow heat pick up [Paragraph 0057].  
21.	Regarding claim 21, the Davis reference further discloses:
	wherein the at least one of the longitudinal pedestal rows that is arced includes a plurality of longitudinal pedestal rows that are arced, and the pedestals of one of the longitudinal pedestal rows that are arced are longitudinally staggered with respect to the pedestals an adjacent one of the longitudinal pedestal rows that are arced (FIG. 1).  
22.	Regarding claim 22, the Davis reference further discloses:
	wherein each of the plurality of longitudinal pedestal rows that are arced defines a pedestal row intra-pedestal cross-sectional flow area, and the pedestal row intra-pedestal cross-sectional flow area decreases row-by-row in an aft direction (FIG. 1).
23.	Regarding claim 23, the Davis reference further discloses:
	a redistribution region including an array of redistribution region pedestals that define a redistribution region pedestal intra-pedestal cross-sectional flow area, and the redistribution region pedestal intra-pedestal cross-sectional flow area is greater than the pedestal row intra-pedestal cross-sectional flow area.
The Quach reference teaches it is conventional in the art of airfoils for gas turbine engines to provide as taught in (FIG. 5) a redistribution region including an array of redistribution region pedestal first intra-pedestal cross-sectional flow area, and the redistribution region pedestal intra-pedestal cross-sectional flow area is greater than the pedestal row intra-pedestal cross-sectional flow area (FIG. 5).  Such configurations/structures would allow heat pick up [Paragraph 0057].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Davis reference, such that the airfoil further includes a redistribution region including an array of redistribution region pedestal first intra-pedestal cross-sectional flow area, and the redistribution region pedestal intra-pedestal cross-sectional flow area is greater than the pedestal row intra-pedestal cross-sectional flow area, as clearly suggested and taught by the Quach reference, in order to allow heat pick up [Paragraph 0057].  
24.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Davis reference in view of the Quach reference and further in view of the Martin reference (US Patent Publication No. 2013/0323079).  
25.	Regarding claim 13, the Davis reference discloses:
an airfoil (12) that includes an airfoil section (FIG. 1) including an airfoil wall defining a leading end (14), an arced trailing end (16), and first (18) and second sides (20) joining the leading end (14) and the arced trailing end (16), the first (18) and second sides (20) spanning in a longitudinal direction between first (64) and second ends (68), the airfoil wall circumscribing an internal core cavity (84), the internal core cavity (84) including an exit region (FIG. 1) that spans from the first (64) and second ends (68) and that opens through the arced trailing end (16) (FIG. 1), the exit region (FIG. 1) including pedestals (98) arranged in a plurality of longitudinal pedestal rows (FIG. 1) and at least one of the longitudinal pedestal rows is arced (FIG. 1—rightmost row) such that the pedestals are aligned along a continuous arc (FIG. 1).
The Davis reference discloses the invention as essentially claimed.  However, the Davis reference fails to disclose a longitudinal pedestal row that extends from the first end to the second end, the pedestals within each of the longitudinal pedestal rows are equidistantly spaced apart wherein at least one of the longitudinal pedestal rows is straight such that the pedestals are aligned along a straight line and a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor, the turbine section having a turbine airfoil.  
The Quach reference teaches it is conventional in the art of airfoils for gas turbine engines to provide as taught in (FIG. 5) a longitudinal pedestal row that extends from the first end to the second end (FIG. 5), the pedestals within each of the longitudinal pedestal rows are equidistantly spaced apart wherein at least one of the longitudinal pedestal rows is straight such that the pedestals are aligned along a straight line (FIG. 5).  Such configurations/structures would allow heat pick up [Paragraph 0057].
The combination of the Davis reference and the Quach reference teach the invention as essentially claimed.  However, the modified Davis reference fails to disclose a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor, the turbine section having a turbine airfoil.  
The Martin reference teaches it is conventional in the art of airfoils for use in gas turbine engines to provide as taught in (FIG. 1) a gas turbine engine (10) comprising a compressor section (12); a combustor (16) in fluid communication with the compressor section (FIG. 1); and a turbine section (16) in fluid communication with the combustor (16) (FIG. 1), the turbine section (16) having a turbine airfoil (22).  Such configurations/structures would allow delivery of 
energy in the form of rotational energy in the shaft, reactive thrust from the exhaust, or both [Paragraph 0002].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Davis reference, such that the airfoil further includes a gas turbine engine comprising: a longitudinal pedestal row that extends from the first end to the second end, the pedestals within each of the longitudinal pedestal rows are equidistantly spaced apart wherein at least one of the longitudinal pedestal rows is straight such that the pedestals are aligned along a straight line and a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor, the turbine section having a turbine airfoil, as clearly suggested and taught by the Martin reference, in order to allow delivery of 
energy in the form of rotational energy in the shaft, reactive thrust from the exhaust, or both [Paragraph 0002].  
Response to Arguments
26.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747